Citation Nr: 1701997	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-00 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to cancer of the tonsils.

2.  Entitlement to service connection for cancer of the tonsils.  

3.  Entitlement to service connection for a hearing loss disability.  

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1967 to June 1971.  His primary military occupational specialty was as a Security Policeman.  He had service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) on appeal from RO rating decisions issued in July 2010 and August 2013  

In November 2016, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The issues of entitlement to service connection for cancer of the tonsils, a hearing loss disability, and tinnitus are addressed in the REMAND portion of the decision.


FINDINGS OF FACT

1.  In November 2008, the Board denied the veteran's claim of service connection for cancer of the tonsils.  

2. Evidence associated with the record since the Board's November 2008 decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raise a reasonable possibility of substantiating the claim of entitlement to service connection for cancer of the tonsils.   


CONCLUSIONS OF LAW

1.  The Board's November 2008 decision, which denied the veteran's claim of entitlement to service connection for cancer of the tonsils, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).

2.  New and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for cancer of the tonsils.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate a claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  In this case, however, the Veteran's request to reopen his claim of entitlement to service connection for cancer of the tonsils is being granted.  Therefore, any deficiencies with regard to the VA's duties to notify and assist him in the development of his request are harmless and nonprejudicial.  

A review of the record discloses that this is not the Veteran's first claim entitlement to service connection for cancer of the tonsils.  That claim was denied by the Board in November 2008.  Evidence on file at that time consisted of the Veteran's service treatment records and service personnel records, statements from the Veteran's private health care providers, the report of an independent medical expert, and the transcript of a hearing held at the RO before a Veteran's Law Judge from the Board.  Such evidence showed that the Veteran's tonsillar cancer was first manifested many years after service.  Although his private health care providers opined that it was possible that his tonsillar cancer was the result of the Veteran's exposure to Agent Orange in service, they did not provide a rationale for such a nexus.  Moreover, the independent medical opinion noted that there were many studies showing that the development of tonsillar cancer was associated with the presence of HPV-16.  Subsequent laboratory testing of the Veteran was positive for HPV-16, and the Board found that the preponderance of the competent evidence of record was against the Veteran's claim for service connection for tonsillar cancer.   Accordingly, the claim was denied.  The Veteran was notified of that decision as well as his right to appeal to the United States Court of Appeals for Veterans Affairs.  However, he did not appeal, and that decision became final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  The Veteran now seeks to reopen that claim.  

Generally, a claim which has been denied by the Board may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C.A. § 7105 (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA shall reopen the claim and review the former disposition of the claim.

When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to VA decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2016). 
Evidence added to the record since the Board's November 2008 decision includes an examination report and statement from A. U. K., M.D.  Dr. K. noted that although HPV infection could be a contributing factor, he placed Agent Orange as a probable contributing factor.  He found nothing in the medical literature to refute that conclusion, and, therefore, he filed an opinion favorable to the Veteran.   Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it provides an opinion with rationale in support of the Veteran's claim.  It is neither cumulative nor redundant of the evidence of record in November 2008 and meets the relatively low threshold necessary to reopen a finally denied claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  To that extent, the appeal is granted.  


ORDER

New and material evidence having been received, the request to reopen the claim of entitlement to service connection for cancer of the tonsils is granted.  


REMAND

In light of the foregoing decision, the VA may proceed to conduct a de novo review of the record and evaluate the merits of the Veteran's claim of entitlement to service connection for cancer of the tonsils.  Elkins v. West, 12 Vet. App. 209 (1999) (en banc).  It would be premature for the Board to do so prior to the RO, as such action could result in prejudice to the Veteran's claim.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Veteran also seeks service connection for a hearing loss disability and tinnitus.  The evidence shows that since service, he has had a lengthy career as a police officer and sheriff.  During a June 2013 VA audiologic examination, he acknowledged that he had been exposed to the sounds of gunfire during his annual weapons qualification.  To date, his employee medical records have not been associated with his claims file.  
Inasmuch as there is relevant procedural and evidentiary development yet to be accomplished, the case is remanded to the Agency of Original Jurisdiction (AOJ) for the following actions:  

1.  Ask the Veteran for the names and addresses of the employers he has had since service and authorization to obtain records from these sources.  For each employer for which an authorization and consent is received, ask that employer/former employer for copies of the Veteran's employment records, including, but not limited to, employment applications, and medical records and the reports of any pre-employment examinations.  In particular, request the Veteran's records from the employers from whom he has worked and is working as a police officer and sheriff.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

Efforts to obtain records of the Veteran's employment with any Federal entity must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal entity from whom they are sought.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

If records of the Veteran's employment with a non-federal employer are unavailable, notify the Veteran of that fact in accordance with the provisions of 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

2.  When the actions in part #1 have been completed, schedule the Veteran for an audiologic examination to determine the nature and etiology of any hearing loss disability or tinnitus found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must also opine whether it is at least as likely as not (at least a 50/50 chance) that any diagnosed hearing loss (as defined by 38 C.F.R. § 3.385) or tinnitus had onset in service.  The examiner must provide rationale for any opinion.

3.  When the actions requested in parts #1 and #2 have been completed, undertake any other indicated development. Then, conduct a de novo review of the cord and adjudicate the issues of entitlement to service connection for the following disorders:  cancer of the tonsils, a hearing loss disability, and tinnitus.  

If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


